DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment submitted on 9/28/2021.
Claims 1, 6-10, 13-14 and 16-20 have been amended.
Claim 15 has been canceled.
Claims 1-14 and 16-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 

Response to Arguments
The rejection of claims 1-14 and 16-18 under nonstatutory double patenting has been maintained as the current amended claims are not patentably distinct over U.S. Patent No. 10,206,002 and U.S. Patent No. 9,392,330 because all three applications disclose a common subject matter such as tools for providing and using portable entitlement keys to regulate the distribution of access-restricted content in an IPTV environment (see further details of the rejections below).  
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the key".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,206,002.  Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of distributing access-restricted content in an internet protocol television ("IPTV") environment based on portable entitlement keys.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the patent application.
Therefore, Examiner respectfully submits that the instant claims and the claims of the patent application are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.

Instant Application 16/270,990
Patent Application 10,206,002
Claim 1:
an apparatus, comprising: 
a chassis, wherein a key storage, a key receiver, and a key provider are disposed within the chassis; 
a key storage configured to store a first key that is associated with a set of access rights for an account associated with a user, the key storage being disposed within the chassis; 


the key receiver configured to receive a second key; the key provider configured to validate the first key within the key storage using the second key; and 




provide, in response to the validating, the first key to a decoder, configured to retrieve, via a network, account entitlement information associated with the provided key; and based on a determination that the account entitlement information comprises access rights for the account associated with the user to access access-restricted content, provide access to the access-restricted content.

Claim 1:
A portable apparatus, comprising: 
a portable chassis; 


a key storage device, on which is stored a key that is associated with a set of access rights for an account associated with a user, the key storage device being disposed within the portable chassis; 

Claim 13: …further comprising a key receiver disposed within the portable chassis, the key receiver receives a second key that is used to validate the key that is stored in the key storage device.


a key provider that provides the key to a decoder device via an interface, the key provider being disposed within the portable chassis, the decoder device providing access to a set of access-restricted content associated with the user, based on a determination that the account has an entitlement associated with the key to receive a requested content set that is included in the set of access-restricted content, the access-restricted content associated with the user being displayed to the user associated with the access-restricted content on a device that is unassociated with the user or a premises of the user, and wherein the key provider provides the key to the decoder device via the interface by receiving, with the key provider, the key from the key storage device, modulating, with the key provider, the key with a carrier frequency, and wirelessly transmitting, with the key provider, the key that has been modulated to the decoder device via the interface.


The dependent claims of the instant application recite language similar to the dependent claims of the patent application and are covered by the patent application.

Claims 1-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,392,330.  Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of distributing access-restricted content in an internet protocol television ("IPTV") environment based on portable entitlement keys.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the patent application.
Therefore, Examiner respectfully submits that the instant claims and the claims of the patent application are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.

Instant Application 15/180,788
Patent Application 9,392,330
Claim 1:
an apparatus, comprising: 
a chassis, wherein a key storage, a key receiver, and a key provider are disposed within the chassis; 
a key storage configured to store a first key that is associated with a set of access rights for an account associated with a user, the key storage being disposed within the chassis; 

the key receiver configured to receive a second key; the key provider configured to validate the first key within the key storage using the second key; and 



provide, in response to the validating, the first key to a decoder, configured to retrieve, via a network, account entitlement information associated with the provided key; and based on a determination that the account entitlement information comprises access rights for the account associated with the user to access access-restricted content, provide access to the access-restricted content.

Claim 1:
An apparatus, comprising: 
a user input device that receives a user authentication input from a user; 

a key storage device, on which is stored a key that is associated with a set of access rights for an account; 



a user input device that receives a user authentication input from a user; a processor that: determines whether the received user authentication input authorizes the user to use the account

a key transmission device that transmits the key to a decoder device, 
the decoder device providing access to a set of access-restricted content associated with the user, based on a determination that the account has an entitlement to receive a requested content set that is included in the set of access-restricted content, wherein the access-restricted content associated with the user is displayed to the user associated with the access-restricted content on a device that is unassociated with the user or a premises of the user; and 
 allows transmission, by the key transmission device, of the key to the decoder device, based on a determination that the received user authentication input authorizes the user to use the account; and prevents transmission, by the key transmission device, of the key to the decoder device, based on a determination that the received user authentication input does not authorize the user to use the account.


The dependent claims of the instant application recite language similar to the dependent claims of the patent application and are covered by the patent application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 14 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore (US 20040088558) (hereinafter Candelore) in view of Aaltonen et al. (US 20080216153) (hereinafter Aaltonen).
Regarding claim 1, Candelore discloses an apparatus, comprising: 
a chassis, wherein a key storage, a key receiver, and a key provider are disposed within the chassis (Candelore: see figures 2, 4 and 6A; and paragraphs 0063-0064, 0075 and 0094, “Smart card comprise a local memory which stores one or more keys”… “an external cryptographic processor 215 of smart card 210, receives the DK needed to descramble content”… “Encryption logic 214 of smart card 210 encrypts the DK with the one or more keys that are unique to descrambler 240”);
the key storage configured to store a first key that is associated with a set of access rights for an account associated with a user (Candelor: paragraphs 0050, 0064, 0072-0075, 0094 and 0107, “A storage element 212 (e.g., volatile or nonvolatile memory) is previously loaded with one or more keys” … “Examples of certain entitlements may include, but are not limited to access rights or descrambling keys. A descrambling key is generally a code that is required by descrambler logic to recover data in the clear from a scrambled format based on the entitlements granted.”); and
provide, in response to the validating, the first key to a decoder (Candelor: paragraphs 0065, 0075 and 0107, “smart card 210 delivers the encrypted DK 216 to descrambler 240. Herein, processor 230 receives encrypted DK 216 through interface 220, although encrypted DK 216 may be sent directly to decryption logic 260. Processor 230 may be implemented to perform additional operations to counteract additional obfuscation techniques performed on the DK.”), configured to: retrieve, via a network, account entitlement information associated with the first key (Candelor: paragraphs 0079-0081, “interactive networks, such as a cable system having return channel 421 such as a DOCSIS modem or Out-of-Band transmitter/receiver for example, can deliver a Request for Program Key (RPK) message from decoder 401 to headend 410.” … “Upon receipt of the RPK message, headend 410 accesses entries of an access control list (listing each entitlement of decoder 401) and verifies decoder 401 is authorization to receive a particular Service Key. If authorized, headend 410 sends the Service Key (encrypted using the Unique Key contained in storage element 450 located in descrambler 440) to decoder”); and provide, based on a determination that the account entitlement information comprises access rights for the account associated with the user to access access-restricted content,  access to the access-restricted content (Candelor: paragraphs 0091 and 0109, “decoder 401 may receive a message (e.g., an ECM or an EMM), which tells it what it is authorized to descramble so that it may properly display viewing options to a viewer. Processor 430 can then request Service Keys for selected channels.”).
Candelor does not explicitly disclose the following limitations which are disclosed by Aaltonen, the key receiver configured to receive a second key (Aaltonen: paragraphs 0015, 0018 and 0101-0103, “”configured to recognize the received identifier as a username in a username/password pair, as well as configured to generate a password and authentication key based on the recognized username. The apparatus further includes a transmitter to provide the password and authentication key to the communication deviceA); and the key provider configured to: validate the first key within the key storage using the second key (Aaltonen: paragraphs 0019, 0100, and “The web service 902 can identify the correct authentication key using the username received from the mobile device 900. By sending 940 the authentication key to the mobile device 900, the web service 902 is asking the mobile device 900 to provide its password to the web service for authentication purposes. The mobile device 900 receives the authentication key, and searches for a previously stored association of a password for that authentication key. The associated password is then sent 942 to the web service 902, which compares the received password with stored passwords, such as stored at the database”).  Candelore and Aaltonen are analogous art because they are from the same field of endeavor, content protection.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Candelore and Aaltonen before him or her, to modify the system of Candelore to include the validating step of using the second key to validate the first key of Aaltonen.  The suggestion/motivation for doing so would have been to maximize the intended benefit of technological advances in content-consuming capabilities of mobile devices and other computing devices, more suitable content distribution mechanisms and methodologies are required to address the various device characteristics and diverse needs of the content-consuming public (Aaltonen: paragraph 0009).
Regarding claim 19, claim 19 discloses a system claim that is substantially equivalent to the apparatus of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 19 and rejected for the same reasons.
Regarding claim 20, claim 20 discloses a method claim that is substantially equivalent to the apparatus of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.
Regarding claim 2, Candelore as modified discloses wherein the apparatus comprises one of a … smart card technology, or a smart card (Candelore: see figures 2, 4 and 6A; and paragraph 0068, “the transfer of the descrambling key from smart card 210 to conditional access unit 201 is secure, because the descrambling key is transferred in encrypted form.”).
Regarding claim 3, Candelore as modified discloses wherein the decoder is a separate device from the apparatus (Candelore: see figures 2, 4 and 6A, item 640 (set-top box) 
    PNG
    media_image1.png
    587
    936
    media_image1.png
    Greyscale
).
Regarding claim 5, Candelore as modified discloses wherein the chassis is portable (Candelore: paragraphs 0062-0064, “such as a PCMCIA slot or Universal Serial Bus (USB) slot for example, to receive a smart card 210 complementary to interface”).
Regarding claim 6, Candelore as modified discloses wherein the first key includes a unique code associated with the account (Candelore: paragraphs 0063 and 0071, “smart card 210 may use an encryption key unique to conditional access unit 201 to encrypt the DK. This allows conditional access unit 201 to decrypt the DK in a secure manner and use the DK in a clear format to descramble the digital content”).
Regarding claim 8, Candelore as modified discloses wherein the first key dynamically changes periodically based on a predetermined algorithm (Candelore: paragraphs 0087 and 0088, “e SK may be valid for the duration of a program or it may be valid for a selected period of time, e.g. 6 hours. Using a key for a longer period of time will reduce the overall number of transactions between decoder 401 and headend 410 because, once SK is stored in memory 435 of decoder 401, it is readily available. Depending on the duration of the current Service Key (e.g., SK), the next Service Key (SK.sub.next) may be delivered along with the SK. Alternatively, decoder 401 may request the SK.sub.next after detecting the end of the SK's valid Epoch (e.g., time duration of the SK). In different embodiments, the Service Key may be valid for a duration of a user's subscription period”).  
Regarding claim 9, Candelore as modified discloses further comprising an interface, wherein the key provider provides the first key to the decoder via the interface (Candelore: see figures 2, 4, 5 and 6A; and paragraph 0065, “processor 230 receives encrypted DK 216 through interface 220, although encrypted DK 216 may be sent directly to decryption logic 260. Processor 230 may be implemented to perform additional operations to counteract additional obfuscation techniques performed on the DK”).
Regarding claim 10, Candelore as modified discloses wherein the key provider comprises a passive conduit between the interface and the key storage, wherein key provider passively provides the first key to the decoder via the interface by: allowing the decoder access through the interface to the first key stored in the key storage via the passive conduit, so that the decoder can pull the first key from the key storage via the passive conduit and the interface (Candelore: see figures 2, 4, 5 and 6A; and paragraphs 0065 and 0109, “Descrambling key 665 is used for descrambling scrambled content 666 loaded into set-top box 640 and in particular descrambler 660. Descrambling may include performance of 3DES operations on scrambled content 666. The result is content in a clear format, which may be transmitted from descrambler 660 and subsequently loaded into a MPEG decoder as shown in FIG. 5 or optionally into a D/A converter, DVI Interface or IEEE 1394 interface”).
Regarding claim 11, Candelore as modified discloses wherein the interface includes a physical interface that physically removably couples with the decoder, wherein the physical interface comprises one of a male USB-compatible port or a female USB-compatible port (Candelore: paragraph 0062, “Although smart card interface 220 may be built into digital receiver 111, it is expected that digital receiver 111 will have an expansion slot, such as a PCMCIA slot or Universal Serial Bus (USB) slot for example, to receive a smart card 210 complementary to interface 220. For this embodiment, digital receiver 111 comprises an optional processor 230 and a descrambler 240. Herein, for this embodiment, descrambler 240 is implemented as an integrated circuit (IC)”).
Regarding claim 14, Candelore as modified discloses a processor that allows provision, by the key provider, of the first key to the decoder, based on a determination that the user is authorized to use the account, and that prevents provision, by the key provider, of the key to the decoder, based on a determination that the user is not authorized to use the account (Candelore: paragraph 0172, “Authentication of CA random 1200 is normally used with 3DES low-level encryption in order to verify that the correct value for CA random 1200 is being used. Such authentication is accomplished by enabling a CA Random Authentication signal 1275, which allows first component 1290 to load a portion of CA Random 1200 into an Initialization Vector 1152 of the 3DES function, such as two least significant bytes for example. Initialization Vector 1152 is adjusted to prevent a hacker from continually using an illicitly uncovered mating key, even though the secure content delivery system has been updated”).
Regarding claim 17, Candelore as modified discloses wherein the key and the second key are mathematically related by a predefined algorithm, and wherein the second key validates the key when the key and the second key are inputted to the algorithm for validation (Candelore: paragraph 0112, “The encryption operation on mating key generator 621 produces key 663, which is identical to mating key 622. The key 663 is loaded into two DES process blocks 664.sub.1 and 664.sub.2. Process block 664.sub.1 is used to decrypt a first encrypted descrambling key 652 to produce a first descrambling key (DK1) 665.sub.1. Process block 664.sub.2 is used to decrypt a second encrypted descrambling key 653 to produce a second descrambling key (DK2) 665.sub.2. DK1 665.sub.1 and DK2 665.sub.2 are used by a low-level 3DES descrambling logic 667 for descrambling scrambled content”).
Regarding claim 18, Candelore as modified discloses wherein the second key is passed to the key provider, which provides the second key to the decoder via an interface, wherein one of the decoder or a network entitlement handler is used to validate the key using the second key (Candelore: paragraphs 0107 and 0112, “The encryption operation on mating key generator 621 produces key 663, which is identical to mating key 622. The key 663 is loaded into two DES process blocks 664.sub.1 and 664.sub.2. Process block 664.sub.1 is used to decrypt a first encrypted descrambling key 652 to produce a first descrambling key (DK1) 665.sub.1. Process block 664.sub.2 is used to decrypt a second encrypted descrambling key 653 to produce a second descrambling key (DK2) 665.sub.2. DK1 665.sub.1 and DK2 665.sub.2 are used by a low-level 3DES descrambling logic 667 for descrambling scrambled content”).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore in view of Aaltonen, and further in view of Roberts et al. (US 20080294775) (hereinafter Roberts).
Regarding claim 4, Candelore in view of Aaltonen does not explicitly disclose the following limitation which is disclosed by Roberts, wherein the access-restricted content is displayed to the user associated with the access-restricted content on a device that is unassociated with the user and a premises of the user (Roberts: paragraphs 0099-0102, “the expansion device 315 is implemented as a portable device that is easily carried by a user. In some examples, the expansion device 315 is able to be plugged directly or indirectly into a port of the content processing device” … “the expansion device 315 may include user profile information that enables a user to access his user profile by connecting the expansion device 315 to any content processing device 310 connected to the content provider subsystem 101. As shown in FIG. 5, the expansion device 315 may optionally include a user profile unit 542, which may store user profile information. The expansion device 315 may obtain user profile information in any suitable manner, including accessing and receiving a copy of user profile information from the content processing device 310 via a local communication link, for example.”). 
Candelore in view of Aaltonen and Roberts are analogous art because they are from the same field of endeavor, content protection.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Candelore in view of Aaltonen and Roberts before him or her, to modify the system of Candelore in view of Aaltonen to include the access-restricted content is displayed to the user associated with the access-restricted content on a device that is unassociated with the user and a premises of the user of Roberts.  The suggestion/motivation for doing so would have been for providing diverse access to media content (Roberts: paragraph 0020).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore in view of Aaltonen, and further in view of Chen et al. (US 20050177741) (hereinafter Chen).
Regarding claim 7, Candelore in view of Aaltonen does not explicitly disclose the following limitation which is disclosed by Chen, wherein the key is hard-coded (Chen: paragraphs 0072, “The security command within a security key sequence prepared by a key serializer may be determined by either CPU register writes, or by hardcoding of values based on the way the security key was calculated or generated. When a segment of the security command is hardcoded, a register write may not be utilized to specify the value of that segment. For example, if a security key has been received externally via the external key interface 803, two bits in the security key command may be hardcoded to indicate the source of the security key, i.e., an external source”).  
Candelore in view of Aaltonen and Chen are analogous art because they are from the same field of endeavor, content restriction.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Candelore in view of Aaltonen and Chen before him or her, to modify the system of Candelore in view of Aaltonen to include the hard-coded key of Chen.  The suggestion/motivation for doing so would have been for protecting highly sensitive transactions (Chen: paragraph 0009).

Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore in view of Aaltonen, and further in view of Morten (US 20060143481) (hereinafter Morten).
Regarding claim 12, Candelore in view of Aaltonen does not explicitly disclose the following limitation which is disclosed by Morten, wherein the interface includes a non-contact wireless interface, wherein the non-contact wireless interface comprises one or more of an electromagnetic transmitter, a radio-frequency transmitter, a Bluetooth transmitter, a transmitter utilizing IEEE 802.11 protocols, or an optical transmitter (Morten: paragraph 0071, “The content medium may be distributed employing a variety of mechanisms, including mail, or the like. The screener key module may include a memory stick, a smart card, a virtual smart card, a DVD, disk, tape, a file, a portable memory device such as a USB memory device, or the like”).  
Candelore in view of Aaltonen and Morten are analogous art because they are from the same field of endeavor, content processing. At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Candelore in view of Aaltonen and Morten before him or her, to modify the system of Candelore in view of Aaltonen to include the USB-compatible port of Morten. The suggestion/motivation for doing so would have been for securely providing secure content viewable on a secure player by a selected user (Morten: paragraph 0019).
Regarding claim 16, Candelore in view of Aaltonen does not explicitly disclose the following limitation which is disclosed by Morten, wherein the key receiver comprises one of a keypad that receives a passcode from the user or a biometric sensor that receives biometric information from the user (Morten: paragraphs 0049 and 0089, “In one embodiment, identity module 216 may be protected from access using any of a variety of security mechanisms, including, but not limited to biometrics, user-name /passwords, smart cards, touch-pads, secret keys, including public key encryption, private key encryption, Kerberos tickets, swipe cards, badges, or the like. In one embodiment, identity module 216 is configured to enable virtually any user of secure player 200 to be authenticated to virtually any secure content.”).  
Candelore in view of Aaltonen and Morten are analogous art because they are from the same field of endeavor, content restriction.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Candelore in view of Aaltonen and Morten before him or her, to modify the system of Candelore in view of Aaltonen to include the received passcode or biometric information from a user of Morten.  The suggestion/motivation for doing so would have been to enable virtually any user of secure player to be authenticated to virtually any secure content (Morten: paragraph 0049).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kudelski (US 8874488) discloses the protection of transactions between two modules of a user, one of the modules being a payment module such as for example a pre-paid card and the other module being a security module taking over the access control to conditional access data.
Junod (US 20080044019) discloses a method to prevent the abusive use of conditional access data, in particular by means of clones of security modules whose security has been compromised.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/
Primary Examiner, Art Unit 2431